Ellison, J.
This action is based on a negotiable promissory note, plaintiff claiming to be an indorsee for value in the usual course of business before maturity. A demurrer to plaintiff’s testimony was sustained and plaintiff took a nonsuit. After an unsuccessful motion to-set same aside, it'appeals here.
The court’s action will have to be affirmed. The testimony fails to show from whom plaintiff purchased the note. The proof should show that the purchase was made from the payee or his assignee. Mechanics' Bank v. Donnell, 35 Mo. 373. The petition alleged that the note was indorsed by the payees and delivered to plaintiff. The testimony is silent as to this allegation. It should have been shown -sufficiently to raise a prima facie case. Reinhard v. Coal Co., 25 Mo. App. 350.
II. An indorsement purporting to be signed by the payees of the note was read with the note ; but an indorsement or assignment itself, unsupported by evidence aliunde, is not sufficient.
The judgment is affirmed.
All concur.